Citation Nr: 0909775	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In February 2005, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  After the hearing, and after the issuance of the 
January 2007 supplemental statement of the case (SSOC), the 
Veteran submitted additional evidence in connection with his 
claims.  This evidence, however, is duplicative of evidence 
already in the Veteran's claims file and therefore a remand 
to the RO for initial adjudication is not required.

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 See Chairman's Memorandum No. 01-06-24.  Haas was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit, and in January 2009, the United 
States Supreme Court denied a petition for further review. 
 Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the 
claims of entitlement to service connection for a skin 
condition and diabetes mellitus, type II, based on in-service 
exposure to herbicides may now be addressed.

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's active military service, which included 
duty on board naval vessels off the coast of Vietnam from 
December 1964 to April 1966, did not include duty in, or 
visitation to, the Republic of Vietnam.

2.  The Veteran was first diagnosed with diabetes mellitus in 
approximately 1992.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's type II 
diabetes mellitus is etiologically related to his active 
service.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred or aggravated in-
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in October 2004 of the information and 
evidenced needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law.  The Veteran has not been 
afforded a VA examination in order to address whether he has 
diabetes mellitus and, if so, whether such disability is 
related to his service.  Under VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent, and 
the Veteran is required to show some causal connection 
between his disability and his military service.  Wells v. 
Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A disability 
alone is not enough.  Id.  

In this case, although the record contains a diagnosis of 
diabetes mellitus type II, there is no competent medical 
evidence indicating that the Veteran's condition is related 
to his active duty.  38 C.F.R. § 3.159(c)(4); see also Wells 
v. Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 
Vet. App. 375 (2002).  The Board therefore concludes that a 
VA examination of the Veteran is not necessary in this case.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

II. Factual Background and Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic 
diseases, such as diabetes mellitus, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.307, 3.309.  

The Veteran does not contend, and the evidence does not 
establish, that he had diabetes mellitus in service or within 
one year of service.  Instead, the Veteran argues that he may 
have been exposed to Agent Orange and that this toxin may 
have caused his condition.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.  
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including diabetes mellitus, shall be service connected if 
the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus to service.  
See Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served on 
the land mass of the Republic of Vietnam. 

The evidence in this case, however, does not establish that 
the Veteran "served in the Republic of Vietnam" for 
purposes of presumptive Agent Orange exposure.  In this 
regard, the Board notes that the evidence of record reflects 
that the Veteran served aboard the USS GUADALUPE (AO-32) 
while in the service and that ship was deployed in the 
official waters of the Republic of Vietnam from December 1964 
to April 1966 during the Veteran's time aboard.  The 
Veteran's Report of Transfer or Discharge (DD Form 214) shows 
that he received the Armed Services Expeditionary Medal 
(Vietnam), but does not show that he had actual service on 
the land mass of the Republic of Vietnam, that, according to 
applicable regulations and VA General Counsel precedential 
opinion, he must have done in order to fall within the 
definition of "service in Vietnam."  See 38 U.S.C.A. 
§ 101(29)(A), 7104(c); 38 C.F.R. § 3.307(a)(6)(iii), 
3.313(a); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994); See also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).    

The Veteran's service treatment records are not referable to 
complaints or diagnosis of, or treatment for diabetes 
mellitus, and he has not asserted that he was diagnosed with 
diabetes mellitus in service.  The post service medical 
evidence of record does not reflect a diagnosis of type II 
diabetes within a year of his discharge from active service.  
Recent treatment records, dated since many years after 
service discharge, note the Veteran's ongoing treatment for 
diabetes mellitus, diagnosed in approximately 1992, according 
to a July 2003 VA medical record.

The Board notes that the Veteran testified that the USS 
GUADALUPE was anywhere between two and seven miles off of the 
coast of Vietnam during his service and that, while he may 
have gone up a river, he never actually physically set foot 
on land.  He indicated that he spent approximately eight 
months of his service off the coast of Vietnam.  He submitted 
a December 2002 signed statement from his mother to the 
effect that she recalled at least twice receiving letters 
from him indicating that his ship went on night missions up a 
river in Vietnam and took on wounded and other military 
personnel.

In addition, there is no indication in the record, either in 
the Veteran's service records or his post-service medical 
records, that he was exposed to Agent Orange, or that Agent 
Orange otherwise caused his diabetes mellitus.  

Here, no records submitted by the Veteran, or provided by the 
service department, specifically indicate that he was on the 
land mass of the Republic of Vietnam.  The Veteran's account 
of his exposure to Agent Orange is not documented in any way.

The Board appreciates the Veteran's testimony at his Board 
hearing.  However, the information he imparted during the 
hearing has not been helpful in establishing his presence on 
the ground in the Republic of Vietnam.  His descriptions of 
his service aboard ship are consistent with well-known 
historical events, but do not assist in corroborating his 
account of in-service exposure to herbicides.

The National Personnel Records Center has clearly advised VA 
that it has no further information to impart, and the Veteran 
has testified that he had no further evidence to submit.  In 
view of the foregoing record, the Board is unable to conclude 
that the evidence creates a reasonable doubt that his active 
service included duty on the ground within the Republic of 
Vietnam.  Efforts to secure official records confirming his 
presence in Vietnam have yielded no confirmation.  Because 
type II diabetes mellitus arose many years after his 
separation from service and because there is no competent 
evidence directly linking the appellant's disorder to service 
there is no basis to grant service connection.

The Veteran and his mother, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge neither he nor any lay affiant is capable of making 
medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  There is no evidence 
showing, and the Veteran does not assert, that he or his 
mother has medical training to provide competent medical 
evidence as to the etiology of the claimed type II diabetes 
mellitus.

The evidence reveals no competent medical evidence of a nexus 
between any in-service injury or disease and type II diabetes 
mellitus.  The preponderance of the evidence is therefore 
against the appellant's claim.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus type II, to include 
as due to Agent Orange exposure, is denied.




REMAND

The Board finds that the Veteran's claim for service 
connection for a skin condition should be remanded for 
further action.

Here, the Board notes that the Veteran was treated in service 
for a rash, indicated to be a groin rash in April 1966.  He 
testified that he was treated for skin rashes in service and 
that his skin condition progressively worsened over the 
years.  The Veteran's post-service medical records indicate 
that in a February 2005 progress note, a VA medical provider 
diagnosed the Veteran with psoriasis, "likely from [A]gent 
[O]range exposure" as the veteran did not have these symtoms 
prior to service and had no family history.

While it has not been found that the Veteran was exposed to 
Agent Orange in service, the evidence in this case indicates 
a possibility that the Veteran had a skin condition that had 
its onset in service.  The Board is of the opinion that the 
Veteran should be afforded a VA examination to determine the 
etiology of any skin disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from February 
2005 to the present, and any additional 
non-VA medical records identified by him.  
If any requested records are not 
unavailable, that fact should clearly be 
documented in the claims file, and the 
Veteran and his representative so advised 
in writing.  The Veteran may submit 
medical records directly to VA.

2.  Then, Veteran should be afforded an 
appropriate VA examination performed by a 
qualified physician, e.g., a 
dermatologist, to determine the etiology 
of any skin disorder found to be present.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to respond to the following:

a)	the examiner should identify all 
currently present skin disorders.

b)	Is it at least as likely as not 
(i.e., to at least a 50-50 degree 
of probability) that any current 
skin disorder is related to the 
Veteran's period of active 
service, to include findings 
noted in the service medical 
records, or is such a 
relationship is unlikely (i.e., 
less than a 50-50 probability)?

c)	A rationale should be provided 
for all opinions expressed.  In 
rendering an opinion, the 
examiner is particularly 
requested to address the opinion 
rendered by a VA medical provider 
in February 2005 (diagnosing 
psoriasis, likely from Agent 
Orange exposure, as the Veteran 
did not have these symtoms prior 
to service and has no family 
history).  The examination report 
should indicate whether the 
examiner reviewed the Veteran's 
medical records. 

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

3.  The Veteran should be given adequate 
written notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.

4. Then, the RO/AMC should readjudicate 
the Veteran's claim for service 
connection for a skin disorder, including 
as due to exposure to Agent Orange.  If 
the benefits sought on appeal remain 
denied, the Veteran (and his 
representative) should be provided with 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal since the January 2007 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


